Exhibit 10.30

 

Certain identified information has been excluded from the exhibit because it is
both (i) not

material and (ii) would likely cause competitive harm to the Company, if
publicly disclosed.

Double asterisks denote omissions.

 

November 18, 2019

 

Editas Medicine, Inc.

11 Hurley Street

Cambridge, MA 02141

Attn.:  Cynthia Collins, CEO

 

Re: Treating [**] as Co-Exclusive Target; Treatment of Co-Exclusive Targets

 

Dear Cynthia,

 

This letter agreement (“Letter Agreement”) is entered into as of the date
provided above (the “Effective Date”) by and between, on the one hand, the
President and Fellows of Harvard College, an educational and charitable
corporation existing under the laws and the constitution of the Commonwealth of
Massachusetts, having a place of business at Smith Campus Center, Suite 727,
1350 Massachusetts Avenue, Cambridge, MA 02138 (“Harvard”) and The Broad
Institute, Inc., a non-profit Massachusetts corporation, with a principal office
at 415 Main Street, Cambridge, MA 02142 (“Broad,” together with Harvard, the
“Institutions” and each individually, an  “Institution”) and, on the other hand,
Editas Medicine, Inc., a Delaware corporation, with a principal office at 11
Hurley Street, Cambridge, MA 02141 (“Company”). Company and the Institutions are
each referred to herein as a “Party” and together, the “Parties.”

 

Reference is hereby made to (a) that certain Amended and Restated Cas9-I License
Agreement by and between, on the one hand, Harvard and Broad and, on the other
hand, Company, dated as of October 29, 2014, and amended and restated as of
December 16, 2016 (the “Cas9-I Agreement”), (b) that certain Cas9-II License
Agreement by and between Broad and Company, dated as of December 16, 2016 (the
“Cas9-II Agreement”) and (c) that certain Cpf1 License Agreement by and between
Broad and Company, dated as of December 16, 2016 (the “Cpf1 Agreement” and,
collectively with the Cas9-I Agreement and the Cas9-II Agreement, the
“Agreements” and each individually, an “Agreement”).

 

The Parties acknowledge that on December 7, 2018, the Company received a
Proposed Product Notice for a product directed at the gene target [**] (the
“[**] Notice”).  The Institutions desire to have products covered or enabled by
the Patent Rights (as defined in each Agreement) developed and commercialized to
benefit the public and the Company desires to adjust its obligations with
respect to the gene target [**] and the other Co-Exclusive Targets under the
Agreements. Therefore, the Parties desire to waive the provisions of Sections
2.6 of the Agreements with respect to the [**] Notice,  designate an additional
Co-Exclusive Target under the Agreements and make other adjustments regarding
the treatment of Co-Exclusive Targets as set forth herein.

 

The Parties hereby agree as follows:

 

1.    Notwithstanding anything to the contrary in the Agreements, as of the
Effective Date, [**] shall be added to the schedule of Excluded Targets under
each Agreement and shall be deemed to be a Co-Exclusive Target under each
Agreement.

 

 








 

 

2.    Notwithstanding anything to the contrary in the Agreements, solely with
respect to Proposed Products for which the Gene Target is a Co-Exclusive Target
for which Broad or (solely with respect to the Cas9-I Agreement) Broad and
Harvard have granted or have indicated to Company an intention to grant to a
Third Party a license under the applicable Patent Rights in the applicable
Field, the Quiet Period under each Agreement shall be deemed to be in effect
until March 15, 2021. For the avoidance of doubt, the foregoing applies only
with respect to the mechanism set forth in Section 2.6 of each Agreement, and
does not restrict any other rights of Broad or Harvard under each Agreement,
including Broad’s or Broad’s and Harvard’s, as applicable, right to grant a
Third Party a license under any of the Patent Rights licensed under any
Agreement in the applicable Field with respect to products directed to a
Co-Exclusive Target.

 

3.    Notwithstanding anything to the contrary in the Agreements, following the
Effective Date, with respect to running royalties on Net Sales of products, the
royalty rates and terms set forth in Exhibit A shall apply in place of the
royalty rates and terms set forth in the tables in Section 4.5.1.1 and Section
4.5.1.2 of the Cas9-I and Cas9-II Agreements and Section 4.4.1.1 and Section
4.4.1.2 of the Cpf1 Agreement solely with respect to Licensed Products and
Enabled Products under one or more of the Agreements that are (a) products for
prevention or treatment of human disease and (b) directed to a Co-Exclusive
Target ((a) and (b) collectively “Co-Exclusive Products”).  For clarity, a
single royalty based on the rates set forth in Exhibit A shall be due for each
Co-Exclusive Product regardless of whether Patent Rights covering such
Co-Exclusive Product are licensed under one or more of the Agreements.

 

4.    Notwithstanding anything to the contrary in the Agreements, following the
Effective Date, the royalty offset provisions of Section 4.5.2.1 of the Cas9-I
and Cas9-II Agreements and Section 4.4.2.1 of the Cpf1 Agreement shall not apply
to any Co-Exclusive Products and Company shall be entitled to offset royalties
owed to the Institutions for Co-Exclusive Products as set forth in Section
4.5.2.3 of the Cas9-I and Cas9-II Agreements and Section 4.4.2.3 of the Cpf1
Agreement.

 

5.    Notwithstanding the foregoing paragraphs 3 and 4, solely with respect to
Co-Exclusive Products, on an Agreement-by-Agreement and Co-Exclusive
Target-by-Co-Exclusive Target basis, (a) if a Third Party co-exclusive licensee
in the Field under the Patent Rights licensed to Company under an Agreement (or
such Third Party’s sublicensee under such Patent Rights) publicly discloses that
it has initiated a research or development program that uses technology covered
by such Patent Rights and is directed to one or more Co-Exclusive Targets (a
“Competing Program”), then Company, Broad or, solely in case of the Cas9-I
Agreement, Harvard may notify the other party(ies) to this Letter Agreement of
such Competing Program or (b) if Company, Broad’s Office of Strategic Alliances
and Partnering or, solely in case of the Cas9-I Agreement, Harvard’s Office of
Technology Development (the “Informed Party”) receives credible information that
such co-exclusive licensee (or its sublicensee) has initiated a Competing
Program directed to one or more Co-Exclusive Targets and such Competing Program
has not been publicly disclosed, then the Informed Party shall notify the other
party(ies) to this Letter Agreement of such Competing Program, in each case
subject to the Informed Party’s (and if the Informed Party is Broad’s Office of
Strategic Alliances and Partnering, then Broad’s, and if the Informed Party is
Harvard’s Office of Technology Development, then Harvard’s) confidentiality
obligations to Third Parties (each such notice under the foregoing clauses (a)
and (b), a “Competing Program Notice”). Upon a party’s receipt of a Competing
Program Notice, (i) the running royalties payable under Exhibit A and the
milestones set forth in Sections 4.4.1 and 4.4.2 of the Cas9-I and Cas9-II
Agreements and Sections 4.3.1 and 4.3.2 of the Cpf1 Agreement, as applicable,
for Co-Exclusive Product(s) directed to the Co-Exclusive Target that is(are) the
subject of such Competing Program Notice shall be reduced by [**] percent
([**]%) of the amounts otherwise payable under Exhibit A or





2

 




 

Sections 4.4.1 and 4.4.2 of the Cas9-I and Cas9-II Agreements and Sections 4.3.1
and 4.3.2 of the Cpf1 Agreement, as applicable, during the applicable Competing
Program Term (as defined below), and (ii) if Company has made running royalty or
milestone payments under the applicable Agreement with respect to such
Co-Exclusive Products prior to the receipt of such Competing Program Notice,
then Company shall be entitled to offset the foregoing deduction against future
royalties or milestones payable under such Agreement with respect to such
Co-Exclusive Products, as applicable, during the applicable Competing Program
Term, subject to the terms of paragraph 6 below. Disputes arising under this
paragraph 5 shall be referred to the Executive Officers pursuant to the Dispute
resolution section of the applicable Agreement, and there shall be no reduction
in royalties or milestones or credit pursuant to this paragraph 5 during the
pendency of any such dispute.

 

“Competing Program Term” means, with respect to a Competing Program, the period
beginning on the date of a party’s receipt of the applicable Competing Program
Notice and ending upon the earlier of the following: (a) the date on which the
applicable Third Party publicly discloses that such Competing Program has ended,
(b) the date on which an Informed Party receives credible information that such
Competing Program has ended or (c) the date on which the applicable Third Party
becomes an Affiliate of Company. In the event that Company is the “Informed
Party” under the foregoing clause (b), Company shall promptly notify Broad and,
if applicable, Harvard of the applicable credible information described in the
foregoing clause (b).

 

6.    Notwithstanding anything to the contrary in the Agreements or this Letter
Agreement, on an Agreement-by-Agreement and product-by-product basis, at any
time when Company is entitled to offset the running royalty payments payable
under Exhibit A,  with respect to a Co-Exclusive Product under both paragraph 5
above and any other royalty offset provision in an Agreement, in no event shall
running royalty payments for such Co-Exclusive Product under Exhibit A be
reduced such that Broad receives (or the Institutions or Payee Institutions
receive, as applicable) running royalty payments at less than [**] percent
([**]%) of the applicable royalty rate set forth in Exhibit A.

 

7.    In addition to the obligations set forth in Sections 11.3 of the
Agreements, the Parties hereby agree that any public statement or press release
issued by a Party regarding or mentioning the Co-Exclusive Targets shall (i)
refer to the rights licensed by the Institutions with respect to such targets as
co-exclusive under the Agreements and (ii) in no way represent that the Parties
followed the Inclusive Innovation Model procedures as set forth in Sections 2.6
of the Agreements with regard to the gene target [**], unless the other Party
has provided prior written approval otherwise after the Effective Date.

 

8.    The Parties agree that, as of the Effective Date, all requirements, rights
and obligations under Sections 2.6 of the Agreements with respect to the [**]
Notice are hereby permanently and irrevocably waived.

 

9.    All capitalized terms used herein and not otherwise defined shall have the
meaning given to them in the applicable Agreement.

 

10.  Except as explicitly set forth in this Letter Agreement, the Agreements
remain unchanged and their terms and conditions and the rights and obligations
of the Parties thereunder remain in full force and effect.

 

11.  Except as otherwise set forth herein, this Letter Agreement may not be
amended, waived or terminated without the written consent of both the Licensor
Institutions and Company.

 





3

 




 

12.  This Letter Agreement may not be assigned except in connection with an
assignment of an Agreement in accordance with the terms thereof and solely with
respect to the rights and obligations herein that relate to such Agreement.

 

13.  This Letter Agreement shall be governed by, and construed in accordance
with, the substantive laws of the Commonwealth of Massachusetts, without giving
effect to any choice or conflict of law provision.

 

14.  This Letter Agreement may be executed in three or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Once signed, any reproduction of this Letter
Agreement made by reliable means (e.g., pdf, photocopy, facsimile) shall be
considered an original.

 

(Signature Page Follows)

 

 



4

 




 

Sincerely,

    

 

 

 

 

 

 

/s/ Jesse Souweine

 

 

Jesse Souweine

 

 

Chief Operating Officer

 

 

The Broad Institute, Inc.

 

 

 

    

/s/ Isaac T. Kohlberg

 

 

Isaac T. Kohlberg

 

 

Senior Associate Provost and

 

 

Chief Technology Development Officer

 

 

Harvard University

 

 

Acknowledged and Agreed:

    

 

 

 

 

/s/ Cynthia Collins

 

 

Cynthia Collins

 

 

Chief Executive Officer

 

 

Editas Medicine, Inc.

 

 

 





 




EXHIBIT A

 

Royalty rates under the Agreements that are solely applicable to Licensed
Products and Enabled Products that are (a) products for the prevention or
treatment of human disease and (b) directed to a Co-Exclusive Target:

 

Licensed Products

 

Royalty Tiers

Royalty Rate

The portion of aggregate annual Net Sales up to and including [**] dollars
($[**])

 

[**]% of Net Sales by Company, its Affiliates, and Sublicensees

The portion of aggregate annual Net Sales greater than [**] dollars ($[**]) and
less than [**] dollars ($[**])

 

[**]% of Net Sales by Company, its Affiliates, and Sublicensees

The portion of aggregate annual Net Sales greater than [**] dollars ($[**])

 

[**]% of Net Sales by Company, its Affiliates, and Sublicensees

 

Enabled Products

 

Royalty Tiers

Royalty Rate

The portion of aggregate annual Net Sales up to and including [**] dollars
($[**])

 

[**]% of Net Sales by Company, its Affiliates, and Sublicensees

The portion of aggregate annual Net Sales greater than [**] dollars ($[**]) and
less than [**] dollars ($[**])

 

[**]% of Net Sales by Company, its Affiliates, and Sublicensees

The portion of aggregate annual Net Sales greater than [**] dollars ($[**])

 

[**]% of Net Sales by Company, its Affiliates, and Sublicensees

 

Adjustment for Group B Licensed Products and Group B Enabled Products: The above
royalty rates shall be reduced by [**] percent ([**]%) for applicable products
that both (i) are Group B Licensed Products or Group B Enabled Products under
the Cas9-II Agreement and (ii) are not also Licensed Products or Enabled
Products under the Cas9-I Agreement or Cpf1 Agreement, pursuant to the terms set
forth in Section 4.5.1.3 of the Cas9-II Agreement.

 

 

